DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The IDS filed on 1/30/20, 7/9/20, 1/4/21, 6/23/21, 10/1/21, and 10/6/21 have been fully considered except where references have been lined through. 

Response to Amendment
	This action is written in response to applicant’s amendments filed on 6/27/22. 
	Objections to the specification have been overcome by amendment. 
	Objections to claims 10, 12, and 19 are overcome by amendment. 
	Rejections of claims 12-17 under 35 U.S.C. 112(b) are overcome by amendment.
	Any rejection or objection not reiterated herein has been overcome by amendment.
	Claims 1-6, 10, and 12-22 are pending. Claims 1-6 and 20-22 are withdrawn. Amended claims 10 and 12-19 are under examination herein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New rejection necessitated by amendment: Claims 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wichelecki (US 11,053,528 B2, priority to filing date of 12/2016) in view of Chin (Chin J., Alexander D.H., Marks P., Korlach J., Clum A., Copeland A.; Directly Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases See attached Appendix).
Regarding claim 10, Wichelecki teaches using an enzymatic process for the creation of D-allulose (also known as D-psicose) (allulose hereafter) (title, column 1 lines 29-31). Wichelecki teaches using allulose 6 phosphate phosphatase (A6PP or psicose-6-phosphate phosphatase) to convert allulose 6-phosphate (A6P) to D-allulose (claim 1 (v), figure 2). 
Wichelecki fails to teach the claimed motif A or motif B. 
Chin teaches an enzyme with a 100% match to SEQ ID NO: 3 of instant application (appendix p9). Chin teaches that their enzyme is an inositol mono phosphatase (appendix p8 line 5). This enzyme contains both motif A and B (see “Chin with motifs” appendix”). 
While claim 10 no longer requires an inositol mono phosphatase, instant specification [0013] states that the claimed motifs are found in inositol mono phosphatases. Instant specification [0018] states that SEQ ID Nos: 1-20 are psicose-6-phosphate phosphatase enzymes. Chin teaches a 100% match to SEQ ID NO:3. Thus, Chin’s protein is a psicose-6-phosphate phosphatase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the psicose-6-phosphate phosphatase in the enzymatic pathway of Wichelecki with the psicose-6-phosphate phosphatase of Chin.  One of ordinary skill in the art would be motivated to do so because it would be a simple substitution of one known psicose-6-phosphate phosphatase with another known psicose-6-phosphate phosphatase.  There would be a reasonable expectation of success as both Wicheleck and Chin are in the same field of endeavor of using enzymes to catalyze reactions of phosphate removal to produce sugars. 
Regarding claim 12 and 18, Wichelecki teaches using an allulose 6-phosphate 3–epimerase to convert fructose-6-phosphate (F6P) to allulose-6-phosphate (A6P) (claim 1 (iv), figure 2). While the enzyme name does not match the claimed enzyme name, the substrate and product are the same and thus the claimed enzyme is the same as and a synonym of the enzyme of Wichelecki. 
Regarding claim 13 and 18, Wichelecki teaches a phosphoglucoisomerase (PGI) to convert glucose-6-phosphate (G6P) to fructose 6-phosphate (F6P) (claim 1 (iii), figure 2). Again, the enzyme name is not an exact match, but a synonym of the enzyme of Wicheleck as the reaction components are the same.
Regarding claim 14 and 18, Wihelecki teaches using a phosphoglucomutase to convert glucose 6-phosphate (G6P) to fructose 6-phosphate (F6P) (claim 1 (ii), figure 2). 
Regarding claim 15 and 18, Wichelecki teaches that glucose 6-phosphate can be generated using a glucokinase, glucose, and sodium polyphosphate (column 8 lines 12-13). 
Regarding claim 16 and 18, Wichelecki teaches using alpha-glucan phosphorylase, maltodextrin phosphorylase, starch phosphorylase or glycogen phosphorylase to generate glucose-1-phosphate (G1P) (column 6 lines 51-59).  Wichelecki teaches that the saccharides used to generate the G1P can be starch, sucrose, cellulose, or derivatives (column 6 lines 62-67).  Wichelecki teaches that the phosphate ion needed for this reaction comes from the A6PP dephosphorylation of A6P step (claim 5). 
Regarding claim 17 and 18, Wichelecki teaches using isoamylase, a pullulanase, an alpha - amylase to contact starch to generate starch derivates including glucose (claim 2, column 7 lines 4-6, figure 2). Wichelecki further teaches that the saccharides used can be maltodextrin (column 2 lines 21-25). 
Regarding claim 19, Wichelecki teaches 37-85oC and pH from 5-8 (claim 3). Time from 8-48 hours and can be adjusted accordingly (column 9 lines 39-47). The claimed temperature ranges (40-80oC) lie entirely within the teachings of Wichelecki while the pH ranges overlap from 5-8 and the times overlap from 8-24 hours. As the claimed ranges overlap with the ranges of Wichelecki, a prima facie case of obviousness exists. 
Response to Arguments
Applicant’s arguments with respect to claims 10 and 12-19 in the remarks (p10-21) filed on 6/27/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant argues that the claimed invention uses a different enzyme than Wichelecki (p18 lines 10-15).  Chin is relied on for the enzyme containing the claimed motifs A and B.  
Applicant argues that Chin does not disclose the claimed activity of the enzyme. This is not persuasive because, as the claimed enzyme activity is disclosed in Wichelecki and the claimed sequence for the same enzyme is disclosed in Chin, the prior art enzyme would be inherently capable of carrying out the claimed reaction. “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657